DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/03/2022.
Applicant’s election without traverse of Invention I in the reply filed on 8/03/2022 is acknowledged.
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 has been cancelled.
EXAMINER’S AMENDMENT
Claim 5 is cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the optical modulator includes a liquid crystal device to modulate the light for causing the liquid photocurable resin to undergo curing in the pattern” in combination with all the other limitations of claim 1.
Claims 2-4 are allowable due to dependency to claim 1.
WO 2012086977 A2 to Kim et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Kim discloses various limitations of base claim 1: an optical forming device comprising: a light source (Fig. 1 light source 1) to emit light for causing a liquid photocurable resin to undergo curing; and an optical modulator (Fig. 1 polarization plate 400) to modulate the light for causing the liquid photocurable resin to undergo curing in a pattern based on a shape of a three-dimensional object, and irradiate the liquid photocurable resin with the modulated light, and emit the modulated light as linearly polarized light, and an optical retardation device (Fig. 1 patterned retarding mask 300).
However, Kim does not disclose that “the optical modulator includes a liquid crystal device to modulate the light for causing the liquid photocurable resin to undergo curing in the pattern, and an optical retardation device to impart a phase difference to the linearly polarized light emitted from the liquid crystal device, and emit the light imparted with the phase difference.”  Further, US 20110002039 A1 to Seo et al. discloses an optical forming device comprising: a light source to emit light for causing a liquid photocurable resin to undergo curing (Fig. 11 light source 700); and an optical modulator to modulate the light (Fig. 11 polarization plate 610) for causing the liquid photocurable resin to undergo curing in a pattern based on a shape of a three-dimensional object, and irradiate the liquid photocurable resin with the modulated light, and emit the modulated light as linearly polarized light, and an optical retardation device to impart a phase difference to the linearly polarized light (Fig. 2 Retarder 130) emitted from the liquid crystal device, and emit the light imparted with the phase difference, but does not disclose that the optical modulator includes a liquid crystal device to modulate the light for causing the liquid photocurable resin to undergo curing in the pattern.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871